NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1

                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2016*
                               Decided February 3, 2016

                                         Before

                        DANIEL A. MANION, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 15-2732

TRINA L. CARPENTER,                             Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 15 C 6135
PNC BANK, NATIONAL
ASSOCIATION,                                    Rebecca R. Pallmeyer,
     Defendant-Appellee.                        Judge.

                                        ORDER

        Trina Carpenter brought this federal suit to challenge the validity of a recent
foreclosure judgment entered against her in state court. The district court dismissed her
suit at screening for lack of subject-matter jurisdiction. We affirm.




      * Appellee PNC Bank was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary. Thus the appeal is submitted on the
brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 15-2732                                                                             Page 2

        We present the facts alleged in Carpenter’s complaint (as clarified in her appellate
brief), which we accept as true for purposes of this appeal. See Carlson v. CSX Transp.,
Inc., 758 F.3d 819, 823 (7th Cir. 2014). Carpenter took out a mortgage in 2004 to purchase
a house in Chicago. Five years later the pipes in the house burst, causing substantial
water damage. Her insurance company denied coverage for most of the damage, so she
sued it in state court, leading to a settlement. Around the same time, the mortgage
holder, PNC Bank, filed a foreclosure complaint in the Circuit Court of Cook County.
The state trial court issued a judgment of foreclosure against Carpenter in May 2015.

        Carpenter then sued PNC Bank in federal court. She characterizes her federal
action as “an ongoing case from the lower court of Cook County.” The foreclosure
judgment, she asserts, resulted from “insufficient information and incomplete loan
history.” Because the foreclosure suit was unfounded, Carpenter contends that the
judgment allowed PNC Bank to get away with “unfair business practices” and
“harassment” of Carpenter and her family. PNC’s actions, she contends, violated her
civil rights under 42 U.S.C. §§ 1983, 1985, and 1986. The district court dismissed her
complaint at screening, see 28 U.S.C. § 1915A, concluding that it lacked jurisdiction to
interfere in state court proceedings.

       On appeal Carpenter identifies no error in the district court’s screening order.
Instead, she raises a myriad of new allegations about PNC Bank’s conduct. Some of these
attack the state foreclosure judgment. For example, she appears to believe that the
judgment of foreclosure was wrong because she purchased the house not knowing that
it contained “hidden defects” (presumably related to the pipes that burst), obligating
PNC Bank, as her mortgagee, to pay to repair the damage instead of foreclosing. Other
allegations concern events that may pre-date the state suit. She accuses PNC Bank of
harassing her family with threatening letters and phone calls, interfering with her
wireless internet and phone services, and orchestrating her son’s wrongful conviction
for theft. According to Carpenter, such actions on the part of PNC Bank violate federal
criminal, civil-rights, antitrust, and consumer-protection laws.

        The district court was correct to dismiss Carpenter’s case for lack of jurisdiction.
The first jurisdictional problem with the complaint is that, by relying only on the federal
civil rights statutes, she needed to allege that PNC is a state actor (42 U.S.C. § 1983), or it
conspired with others to deny her equal protection (id. § 1985), or it refused to stop such
a conspiracy (id. § 1986). Because she has not, the complaint does not engage
federal-question jurisdiction. See Carter v. Homeward Residential, Inc., 794 F.3d 806, 807
No. 15-2732                                                                           Page 3

(7th Cir. 2015) (ruling that a civil rights suit against a private lender alleging wrongdoing
in a state foreclosure proceeding did not engage federal-question jurisdiction).

        Second, and apart from this problem, under the Rooker-Feldman doctrine a federal
district court is powerless to remedy alleged mistakes in a state court judgment.
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84 (2005); District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923). The doctrine prevents district courts from adjudicating the claim,
which Carpenter appears to raise in her complaint, that because the judgment against
her in the foreclosure suit was unfounded, the state court allowed PNC Bank to get away
with “harassment.” See Harold v. Steel, 773 F.3d 884, 886–87 (7th Cir. 2014); Crawford v.
Countrywide Home Loans, Inc., 647 F.3d 642, 646–47 (7th Cir. 2011) (concluding that
challenge to validity of state judgment of foreclosure was barred by Rooker-Feldman). We
recognize that, because a judgment of foreclosure precedes a sale (which Carpenter
would like to stop) of the foreclosed property and a deficiency judgment, Carpenter’s
judgment may not yet be appealable under state law. See HSBC Bank USA, N.A. v.
Townsend, 793 F.3d 771, 775–77 (7th Cir. 2015); Wells Fargo Bank, N.A. v. McCluskey,
999 N.E.2d 321, 325 (Ill. 2013). But that distinction does not help Carpenter here because
“[a] truly interlocutory decision should not be subject to review in any court; review is
deferred until the decision is final.” Harold, 773 F.3d at 886 (emphasis in original).

       The third problem is that, for events alleged for the first time on appeal that do
not challenge the foreclosure judgment, Carpenter presents no grounds for reversal. A
plaintiff may not raise on appeal entirely new claims for relief. Kathrein v. City of
Evanston, Ill., 752 F.3d 680, 689 (7th Cir. 2014); Williams v. Dieball, 724 F.3d 957, 961
(7th Cir. 2013). Because Carpenter’s new allegations on appeal do not merely elaborate
on her complaint’s challenge to the state court judgment but advance a plethora of
unrelated grievances, they cannot justify disturbing the judgment of dismissal.

       We typically expect district courts to give pro se litigants one opportunity to
amend after dismissing a complaint. See Tate v. SCR Med. Transp., No. 15-1447,
2015 WL 9463188, at *2 (7th Cir. Dec. 28, 2015). But that’s unnecessary where, as
here, “it is certain from the face of the complaint that any amendment would be futile or
otherwise unwarranted.” Barry Aviation Inc. v. Land O'Lakes Mun. Airport Comm’n,
377 F.3d 682, 687 (7th Cir. 2004). Carpenter could not have cured her complaint’s flaw,
which is that the federal district court lacked jurisdiction over a civil rights suit that
attacks a state foreclosure judgment or a private party for seeking that judgment.
No. 15-2732                                                                 Page 4

      Accordingly the judgment of the district court is AFFIRMED, and the pending
Motions to Stay the Judicial Sale are DENIED.